DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 03/10/2022, are acknowledged and entered.  No claims were cancelled or newly added. Claims 1-2 and 4-15 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-2 and 4-13) and the species “any living animal” in the reply filed on 03/10/2022 is acknowledged.
Claims 6 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.

Status of Rejections Set Forth in the June 15, 2021 Non-Final Office Action
In reply to the objection of claims 5-13 for improper format as being multiple dependent claims, Applicant now amends claims 5-13 to be in proper dependent form.  Accordingly, the objection is withdrawn.  Applicant is advised that any new grounds of rejection applicable to claims 5-13 are now necessitated by Applicant’s amendments to the claims as the multiple dependent claims previously presented were not examined on their merits as noted at p.3-4 of the Office Action mailed June 15, 2021.
In reply to the rejection of claims 1-4 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for not clearly specifying to whom or what the fullerene composition is administered, as set forth at p.4-6 of the previous Office Action dated June 15, 2021, Applicant now amends claim 1 to recite administering the fullerene composition to “the living animal”. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 2 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for not clearly specifying of what the 1-14% mixture is comprised, as set forth at p.7-8 of the previous Office Action dated June 15, 2021, Applicant now amends claim 2 to recite administering the fullerene soot comprising a 1-14% mixture of C60/C70. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 14 under 35 U.S.C. §112, 2nd Paragraph as being indefinite as set forth at p.8-9 of the previous Office Action date June 15, 2021, claim 14 is now withdrawn from considering as being directed to non-elected subject matter pursuant with the Requirement for Restriction/Election mailed January 12, 2022 and Applicant’s reply filed March 10, 2022.
In reply to the rejection of claim 3 under 35 U.S.C. §112, 1st Paragraph as lacking written description, as set forth at p.9-12 of the previous Office Action dated June 15, 2021, Applicant now cancels claim 3. Accordingly, the rejection is withdrawn.  
In reply under 35 U.S.C. §102 rejections of claim 1 as being anticipated by each of Ali et al., Moussa et al., Hardt et al., Quick et al., and Wilson et al., as set forth at p.13-16 of the previous Office Action dated June 15, 2021, Applicant now amends claim 1 to require administration of a mixture of C60 and C70 fullerenes comprising at least about 70% C60 and about 25% of C70. Accordingly, the rejections are withdrawn.  
In reply under 35 U.S.C. §103 rejections of claims 1 and 3-4 as being unpatentable over Kepley et al. and EP 0 249 736 A2, as set forth at p.17-22 of the previous Office Action dated June 15, 2021, Applicant now amends claim 1 to require administration of a mixture of C60 and C70 fullerenes comprising at least about 70% C60 and about 25% of C70. Accordingly, the rejection is withdrawn.  
In reply to the nonstatutory obviousness type double patenting rejection of claim 1 over claims 1-38 of USP No. 7,163,956, Applicant now amends claim 1 to require administration of a mixture of C60 and C70 fullerenes comprising at least about 70% C60 and about 25% of C70. Accordingly, the rejection is withdrawn.  

Applicant’s amendments to the instant claims, while overcoming the rejections as set in the previous Office Action dated June 15, 2021 as detailed above, necessitate the new grounds of rejection set forth infra.  Accordingly, this Office Action is made Final.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 6/15/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Construction and Broadest Reasonable Interpretation of the Claims
Applicant has amended independent Claim 1 to recite administering a fullerene composition which contains a C60/C70 mixture of C60 and C70 fullerenes comprising at least about 70% C60 and about 25% of C70.  Claim 2 recites the composition comprises a charcoal fullerene soot, which comprises a 1-14% mixture of C60/C70 fullerenes.
Applicant admits that both natural and artificial mixtures of C60 and C70 fullerenes exist and that fullerene concentration in carbon soot varies from parts per million in nature to much higher concentrations (1-14%) in soot from specially-designed manufacturing processes.  Applicant admits “[t]his ‘as produced’ fullerene soot is usually at least 70% C60 and about 25% C70”. See Specification at [006].
The prior art also recognizes that such fullerene soots were known and commercially available. See SANCHIS ET AL. (Environ. Sci. Technol., 2018, vol. 52, pages 1002-1013) (“Fullerene soot (76% C60 fullerene, 22% C70 fullerene, and 2% higher-order fullerenes) produced by the Krätschmer−Huffman arc method was purchased from Sigma-Aldrich (Steinheim, Germany)”). Sanchis et al. at page 1003, left column, “Chemicals”. Also see TORPE ET AL. (Analytical Sciences, Feb. 2015, vol. 31, pages 125-130) (“[T]he fullerenes C60 and C70, the fullerene soot and the two solvents were supplied by Sigma-Aldrich, UK and used without further purification.  The purity of C60 was quoted as 99.9%, the purity of C70 as 98.6% and the approximate content of fullerenes in the soot as 6.4% by weight (including ~78.6% C60, ~19.2% C70, balance higher-order fullerenes)”). Torpe et al. at page 125, right column, “Experimental”.
Accordingly, the claims are construed to broadly encompass administering commercially available fullerene soot to any living animal.


Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

These are new grounds of rejection necessitated by Applicant’s amendments to the claims as the multiple dependent claims previously presented were not examined on their merits as noted at p.3-4 of the Office Action mailed June 15, 2021.

Claims 7-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 7, 8, and 9 depend from claims 1, 2, or 4 and recite that the method “further comprises at least one additional antioxidant” (Claim 7), “further comprises at least one additional ROS regulator” (Claim 8), or “further comprises the addition of cannabidiol compounds such as CBD” (Claim 9).
It is unclear whether what is meant in the claims by “further comprises” and “further comprises the addition of”.  Claim 1, 2, and 4 from which claims 7, 8, and 9 depend are method claims requiring the administration to a living animal of a fullerene composition.  It is therefore unclear whether “further comprises” and “further comprises the addition of” are intended to further limit the contents of the fullerene composition, i.e., that it is the fullerene composition that “further comprises” the recited additional actives.  Alternatively, the claims could be construed to require further administration of the recited additional actives.
Clarification is required, for example by amending the claims to recite “…further comprises the administration of….” or “…wherein the fullerene composition further comprises…”.

Claims 9-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 depends from claim 1, 2, or 4 and recites the method “further comprises the addition of cannabidiol compounds such as CBD”.  The claim is unclear because the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim is further unclear because it is not apparent whether the “addition” of cannabidiol compounds is to the fullerene composition that is administered to the animal or is intended as a separate active method step of further administering cannabidiol compounds to the animal.
In claim 10, the limitation  “the fullerene in the composition is water soluble” renders the claim indefinite because it fails to introduce any further active step(s) to the recited methods, or any physical and/or structural limitations on the fullerene composition to be administered. As a result, it is unclear if claim 10 recites a natural property of the C60/C70 mixture of C60 and C70 fullerenes (i.e., that a composition comprising at least about 70% C60 and about 25% of C70 is water soluble) – in which case it is unclear in what manner claim 10 is intended to further limit the claims from which it depends – or whether claim 10 is intended to further limit the composition comprising at least about 70% C60 and about 25% of C70 of the claims from which it depends to only those that are water soluble. Additionally, in claim 10 the limitation  “the fullerene in the composition is water soluble” renders the claim indefinite because it is unclear which fullerene (i.e., C60, C70, or both C60 and C70) in the composition “the fullerene” is referring to.
In claim 11, the limitation “the fullerene is functionalized” renders the claim indefinite because it is unclear which fullerene (i.e., C60, C70, or both C60 and C70) “the fullerene” is referring to.
In claims 12-13, the limitations “the fullerene composition is polar” (claim 12) and “the fullerene composition is non-polar” (claim 13) renders the claims unclear whether it is the fullerenes per se in the compositions that are being functionalized to be polar or non-polar, or the composition per se comprising the fullerenes is polar or non-polar.  See Specification at [034] (“[m]aking the molecule polar makes it water soluble and making it non-polar makes it organic solvent or oil soluble. It is noted the compositions can be substituted or unsubstituted and be polar or non-polar, as desired.”)  It is unclear how, for example, “the compositions” are substituted or unsubstituted and with what they are substituted.  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

This is a new ground of rejection necessitated by Applicant’s amendments to claim 1, which is now limited to administering a mixture of C60 and C70 fullerenes, whereas it previously encompassed embodiments wherein only a C60 fullerene is administered.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANCHIS ET AL. (Environ. Sci. Technol., 2018, vol. 52, pages 1002-1013).
Regarding claim 1, Sanchis et al. teach exposing Mediterranean mussels (i.e., a “living animal” as claimed) to a “fullerene soot” through the diet (i.e., a “fullerene composition” as claimed). (Abstract.)  The fullerene soot comprised 76% C60 fullerene, 22% C70 fullerene, and 2% higher-order fullerenes. (page 1003, left column, “Chemicals”.)  
Regarding claim 5, as Sanchis et al. administered the same composition to the same subject population as claimed, the burden is placed on Applicants to provide factual evidence that oxidative stress induced cell death in a living cell of the mussels was not prevented by such administration.  

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 5, and 7-13 are rejected.
Claims 2 and 4 are objected to.
Claims 6 and 14-15 are withdrawn.
No claim are in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629
                                                                                                                                                                                                        UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038